    Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 1 of 9 PageID #:2663




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

TRI-STATE DISPOSAL, INC.,                           )
an Illinois corporation,                            )
                                                    )
                Plaintiff,                          )
                                                    )            No. 18 C 2138
        v.                                          )
                                                    )            Judge Sara L. Ellis
THE VILLAGE OF RIVERDALE,                           )
a municipal corporation; and                        )
LAWRENCE JACKSON,                                   )
Mayor of the Village of Riverdale,                  )
                                                    )
                Defendants.                         )

                                      OPINION AND ORDER

        Before the Court is Plaintiff Tri-State Disposal, Inc.’s (“Tri-State”) motion for leave to

file a third amended complaint (“TAC”) pursuant to Federal Rule of Civil Procedure 15(a). Tri-

State seeks to amend its complaint to add additional factual allegations, request punitive

damages, and request attorneys’ fees. Defendants Mayor Lawrence Jackson and the Village of

Riverdale (“the Village”) argue that Tri-State’s amendments are untimely and unduly prejudicial.

The Court grants Tri-State’s motion because Defendants were on notice of the claims that the

new factual allegations elaborate upon and there is no reason that Tri-State cannot request

punitive damages and attorneys’ fees at this stage.

                                          BACKGROUND 1

        After the Village passed an ordinance granting Riverdale Materials, LLC a special use

permit to operate a waste collection business in Riverdale, Illinois, where Tri-State also operated

a waste-collection business, Tri-State filed this lawsuit against Defendants. The Court later


1
 The Court presumes familiarity with the factual background set forth in its January 28, 2020 opinion,
Doc. 67, and does not recount all of the factual allegations here.
    Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 2 of 9 PageID #:2664




dismissed Tri-State’s first amended complaint (“FAC”) in part. Doc. 45. The Court dismissed

Tri-State’s due process claims for failure to allege deprivation of a protected property interest.

The Court also dismissed Tri-State’s equal protection claim because the FAC and exhibits

demonstrated a conceivable rational basis for the Village’s decision to pass the ordinance.

Finally, the Court dismissed Tri-State’s claim for common law certiorari review of the

ordinance, as the zoning decision involved a legislative, rather than administrative, action.

Notwithstanding, the Court concluded that Tri-State sufficiently pleaded its political retaliation

and breach of contract claims. Tri-State subsequently filed a second amended complaint

(“SAC”). In the SAC, Tri-State made minor changes to the FAC, realleged due process, breach

of contract, and political retaliation claims against Defendants, and did not plead any new claims.

The Court again dismissed Tri-State’s due process claims with prejudice but found that Tri-State

could proceed on its claims for political retaliation and breach of contract. Doc. 67. On May 15,

2020, Tri-State filed a motion seeking leave to file its TAC. Although fact discovery was

scheduled to close on March 31, 2020, on March 17, the parties filed a joint motion to extend

fact discovery due to the challenges of taking depositions at the beginning of the COVID-19

pandemic. The Court extended discovery until October 31, 2020.

                                      LEGAL STANDARD

       Rule 15(a)(2) provides that amendments to the pleadings are allowed “only with the

opposing party’s written consent or the court’s leave,” with the Court instructed to “freely give

leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). This is a liberal standard that the

Supreme Court has held “to require a district court to allow amendment unless there is a good

reason—futility, undue delay, undue prejudice, or bad faith—for denying leave to amend.” Life




                                                  2
     Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 3 of 9 PageID #:2665




Plans, Inc. v. Sec. Life of Denver Ins. Co., 800 F.3d 343, 357–58 (7th Cir. 2015) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962)).

                                            ANALYSIS

       Tri-State seeks leave to add factual allegations to its retaliation claims, request punitive

damages against Mayor Jackson, and add a prayer for attorneys’ fees if it succeeds on its

retaliation claims. The TAC also removes the due process claims that this Court previously

dismissed. Defendants respond that the Court should deny the requested leave because Tri-State

has unduly delayed pleading factual allegations that it has been aware of since at least 2018.

Defendants also contend that Tri-State’s additional factual allegations would be prejudicial

because they amount to three new theories of political retaliation two years into the litigation.

Although Defendants broadly challenge all amendments together, the Court separately addresses

each category of amendments for clarity.

I.     Factual Allegations

       Tri-State seeks to add numerous factual allegations to its retaliation claims and

categorizes them as follows: (1) additional facts regarding the spring clean-up; (2) additional

facts regarding Tri-State not having the opportunity to bid for the garbage contract; (3) additional

facts regarding the Village’s interference with Tri-State’s contracts with multi-family residences;

and (4) additional facts regarding the Village’s refusal to pay Tri-State and delay in payments to

Tri-State. Defendants argue that Tri-State has been on notice and aware of these allegations

since at least 2018 and therefore has unduly delayed pleading these allegations. Defendants also

contend that they will be prejudiced by these allegations because they have already deposed Tri-

State’s representatives and these allegations increase litigation costs.




                                                  3
    Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 4 of 9 PageID #:2666




       “Undue prejudice occurs where the amendment ‘brings entirely new and separate claims,

adds new parties, or at least entails more than an alternative claim or a change in the allegations

of the complaint and where the amendment would require expensive and time-consuming

additional discovery.’” Barwin v. Vill. of Oak Park, No. 14 C 6046, 2020 WL 136304, at *7

(N.D. Ill. Jan. 13, 2020) (quoting Lanigan v. LaSalle Nat’l Bank, 108 F.R.D. 660, 662 (N.D. Ill.

1985)). Defendants, as the non-moving party, have the burden of establishing undue prejudice.

See id. (citing Parker v. EMC Mortg. Corp., No. 11-CV-05682, 2014 WL 7205474, at *3 (N.D.

Ill. Dec. 18, 2014)). Here, Tri-State does not seek to add new claims or parties; instead, Tri-State

seeks to add supplemental facts that further support its claims. Specifically, Tri-State has added

more information about the spring clean-up, including the Village’s payment to the Flood

Brothers and communications with customers about the clean-up. Doc. 74-1 ¶¶ 69–74.

Additionally, Tri-State includes additional allegations about correspondence it received from the

Village regarding accepting proposals from other companies and ultimately not renewing Tri-

State’s contract. Id. ¶¶ 75–79. The new allegations also reflect the Village’s ultimate decision to

retain another company and the relevant resolution authorizing such agreement. Id. ¶¶ 80–81.

These allegations all relate to Tri-State’s claim that Defendants retaliated against it for exercising

its First Amendment rights and filing a lawsuit. Although Tri-State could have added these

particular allegations in support of their claims earlier, Defendants have been on notice of Tri-

State’s claims. Moreover, Defendants are included on the correspondence that Tri-State seeks to

add allegations about and will therefore not be prejudiced by the amendments. See Barwin, 2020

WL 136304, at *7 (rejecting the defendants’ argument that they would be prejudiced by a new

theory of liability where the original complaint asserted a similar, general claim); Parker, 2014

WL 7205474, at *4 (“Because these new allegations would merely provide additional support for



                                                  4
    Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 5 of 9 PageID #:2667




a legal theory of which Defendants have been on notice for almost three years, the Court finds

that Defendants would suffer no prejudice from these amendment[s].”).

       Moreover, although Plaintiffs have amended their complaint to state that “[t]he motion to

terminate the Village’s agreement with Tri-State and subsequent decision to retain Flood

Brothers on a no-bid contract were made in retaliation for Plaintiff’s free speech,” this does not

significantly alter the underlying retaliation claims but instead provides additional facts in

support of retaliation. Doc. 74-1 ¶ 82 (emphasis added to indicate new language). Similarly,

Tri-State’s new factual allegations relating to the Village’s refusal to pay relate to the allegations

in Tri-State’s previous complaints. Tri-State previously asserted that that the Village was

obligated to pay Tri-State’s outstanding invoices. See Doc. 49 ¶ 73(d). Tri-State asserts that it

learned during discovery that the Village paid Flood Brothers while Tri-State’s invoices were

outstanding, which also indicates that these amendments are permissible. Kitchen v. Burge, No.

10 C 4093, 2011 WL 4974350, at *1 (N.D. Ill. Oct. 13, 2011) (“In fact, because [the plaintiff]

recently discovered the new facts he now proposes to add to his complaint, allowing amendment

is appropriate.”). Additionally, although Defendants claim that they will incur additional costs

due to these new factual allegations, the Court cannot see why these allegations would impose

additional costs on the parties. Defendants have been on notice of such claims, only some

depositions have occurred based on the parties’ briefing, and Defendants do not specify what

additional discovery is now necessary. Barwin, 2020 WL 136304, at *7 (no undue prejudice

where the defendant did “not show that any expensive or time-consuming additional discovery

will be required because of the proposed amendments”).

       The new factual allegations regarding Defendants’ interference with Tri-State’s business

with multi-family residences present a closer question. Doc. 34-1 ¶¶ 84–96. Those allegations



                                                  5
    Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 6 of 9 PageID #:2668




relate to Village Ordinance 2018-22, which required multi-family residences to utilize Flood

Brothers’ refuse services. The SAC does not mention this ordinance or any agreements with

multi-family residences. Instead, Tri-State seeks to assert allegations regarding its independent

contracts with residents with which the Village allegedly interfered. Although Tri-State did not

include these allegations in its SAC, these allegations do not assert a new theory of liability. Tri-

State puts forth these factual allegations to demonstrate that Defendants retaliated against it by

interfering with Tri-State’s contracts with multi-family residences. Because these allegations

again relate to Tri-State’s retaliation claims, of which Defendants have been on notice, and lend

additional support for these claims, the Court does not find them unduly prejudicial. Xerox Fin.

Servs. Life Ins. Co. v. Salomon Bros. Inc., No. 92 C 1767, 1993 WL 78721, at *2 (N.D. Ill. Mar.

18, 1993) (no prejudice where the amendment “merely puts a slightly different spin on legal

theory and conduct the amended complaint already alleges”).

       Additionally, Defendants’ reliance on Hukic v. Aurora Loan Services to show undue

prejudice is not persuasive. 588 F.3d 420 (7th Cir. 2009). There, the plaintiffs sought to add

eleven new claims against the existing defendants and add another defendant. Id. at 432. The

court explained that the plaintiff sought leave to amend his complaint three days before the close

of fact discovery, and the parties had already conducted discovery on the other claims. Id. Here,

Tri-State does not seek to add additional claims but only includes facts that support its

underlying claims. Additionally, Tri-State moved to amend its complaint with over five months

remaining of discovery. The Court finds that for the reasons previously discussed, these

additional factual allegations do not unduly prejudice Defendants.

       Finally, Defendants make much of the fact that Tri-State seeks to add factual allegations

two years into the litigation. However, “delay is an insufficient basis for denying a motion to



                                                  6
      Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 7 of 9 PageID #:2669




amend unless this delay results in undue prejudice to the opposing party.” Tragarz v. Keene

Corp., 980 F.2d 411, 432 (7th Cir. 1992) (citation omitted); see also George v. Kraft Foods

Glob., Inc., 641 F.3d 786, 791 (7th Cir. 2011) (“Plaintiffs point out that delay alone is not a

reason to deny a proposed amendment, and that delay must be coupled with some other reason,

such as prejudice to the defendants.”). Again, here, the Court cannot find that Defendants would

be prejudiced, especially where the factual allegations seek to provide additional clarity to claims

of which Defendants have been on notice. Cf. Shefts v. Petrakis, 954 F. Supp. 2d 769, 789 (C.D.

Ill. 2013) (addition of legal theories based on the same alleged injury “do[es] not fundamentally

change the complaint, and cannot be considered an unfair surprise to a defendant” (internal

quotation marks omitted)).

II.     Punitive Damages

        Tri-State also seeks leave to amend its SAC to request punitive damages against Mayor

Jackson. Although this proposed amendment is late in the litigation, Tri-State sought this

amendment with approximately five months of discovery remaining. At the end of July, Tri-

State represented that the parties still had not deposed Mayor Jackson or Defendants’ agents,

which will likely be relevant for the punitive damages determination. See Doc. 80 at 6.

Therefore, discovery remains open and Defendants have adequate time to address Tri-State’s

punitive damages request. See King v. Chapman, No. 09 C 1184, 2014 WL 7450433, at *4

(N.D. Ill. Dec. 30, 2014) (rejecting the defendants’ argument that the court should not allow the

plaintiff to seek punitive damages where the plaintiff expressed such intent during the drafting of

the final pretrial order).

        Additionally, Defendants have failed to show how the addition of punitive damages is

unduly prejudicial. Again, Tri-State has neither indicated that this amendment will require



                                                  7
    Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 8 of 9 PageID #:2670




additional discovery nor that it will delay case proceedings. See Neal v. Target Corp., Home

Niches, Inc., No. 13 C 5907, 2015 WL 4021050, at *6 (N.D. Ill. July 1, 2015) (granting leave to

amend complaint after close of fact discovery to add punitive damages request in part because

amendment would not require additional discovery or delay case proceedings); see also Gonzalez

v. Pioneer Indus. Sys., LLC, No. 15-CV-11583, 2018 WL 1124419, at *3 (N.D. Ill. Mar. 1, 2018)

(allowing the plaintiff to amend complaint to seek punitive damages and explaining that the court

could decline a punitive damages jury instruction at trial if the evidence could not support a

punitive damages award). Further, Federal Rule of Civil Procedure 54(c) provides that every

final judgment, except a default judgment, “should grant the relief to which each party is entitled,

even if the party has not demanded that relief in its pleadings.” Fed. R. Civ. P. 54(c); see also

Back Drs. Ltd. v. Metro. Prop. & Cas. Ins. Co., 637 F.3d 827, 831 (7th Cir. 2011) (under

Rule 54(c), “juries can award damages not requested by the complaint”). This suggests that a

jury may award punitive damages even if the complaint does not specifically request them.

Soltys v. Costello, 520 F.3d 737, 742 (7th Cir. 2008) (“Rule 54(c) contemplates an award of

punitive damages if the party deserves such relief—whether or not a claim for punitive damages

appears in the complaint.”); see also King, 2014 WL 7450433, at *3 (“[P]laintiff would not be

barred from seeking [punitive damages] at trial” even if the complaint did not request them);

Curtis v. TransCor Am., LLC, 877 F. Supp. 2d 578, 595–96 (N.D. Ill. 2012) (granting the

plaintiff’s motion to allow punitive damage relief under Rule 54(c) thereby permitting the

plaintiff to pursue punitive damages at trial). The Seventh Circuit has not decided whether

punitive damages qualify as “special damages” that must be specifically pleaded in a complaint

under Rule 9(g), and Defendants have not argued that they should be considered as such. See




                                                 8
       Case: 1:18-cv-02138 Document #: 82 Filed: 09/21/20 Page 9 of 9 PageID #:2671




Soltys, 520 F.3d at 742. Therefore, Rule 54(c) provides additional support for the Court’s

decision to grant Tri-State leave to request punitive damages in its TAC.

III.     Attorneys’ Fees

         Tri-State also seeks leave to add an amendment requesting attorneys’ fees. A court has

discretion to award reasonable attorneys’ fees to a prevailing party in a § 1983 action. See 42

U.S.C. § 1988. Generally, a prevailing party moves for such costs once a court renders a

judgment. Defendants cite no cases indicating that a plaintiff must request attorneys’ fees in its

complaint in order to later move for an award of attorneys’ fees, and the Court cannot identify

any cases. Further, such requirement would not make sense in light of the fact that a prevailing

defendant can also move for attorneys’ fees. Therefore, the Court concludes that allowing Tri-

State to add a request for attorneys’ fees would not prejudice Defendants or be untimely. If it

prevails, Tri-State can move for attorneys’ fees, and the Court will decide whether to grant such

fees at that time. The Court grants Tri-State’s request to amend its complaint to request

attorneys’ fees.

                                           CONCLUSION

          For the foregoing reasons, the Court grants Tri-State’s motion for leave to file a third

amended complaint [74].




Dated: September 21, 2020                                      ______________________
                                                               SARA L. ELLIS
                                                               United States District Judge




                                                   9
